FILED
                     UNITED STATES COURT OF APPEALS                       MAR 20 2014

                                                                       MOLLY C. DWYER, CLERK
                             FOR THE NINTH CIRCUIT                      U.S. COURT OF APPEALS




PATRICIA AUDREY PETERS,                            No. 10-55889

               Plaintiff - Appellant,              D.C. No. 2:08-cv-05083-GHK-SS
                                                   Central District of California,
  v.                                               Los Angeles

JANET A. NAPOLITANO, Secretary of
the United States Department of Homeland           ORDER
Security,

               Defendant - Appellee.


Before: TALLMAN, CLIFTON, and CALLAHAN, Circuit Judges.

       This case is submitted as of the file date of this order.
                                                                           FILED
                            NOT FOR PUBLICATION                             MAR 20 2014

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


PATRICIA AUDREY PETERS,                          No. 10-55889

              Plaintiff - Appellant,             D.C. No. 2:08-cv-05083-GHK-SS

  v.
                                                 ORDER*
JANET A. NAPOLITANO, Secretary of
the United States Department of Homeland
Security,

              Defendant - Appellee.


                   Appeal from the United States District Court
                       for the Central District of California
                  George H. King, Chief District Judge, Presiding

                              Argued August 6, 2013
                             Submitted March 20, 2014
                               Pasadena, California

Before: TALLMAN, CLIFTON, and CALLAHAN, Circuit Judges.

       Patricia Peters appeals the district court’s judgment affirming, under the

Administrative Procedure Act (APA), United States Citizenship and Immigration

Services’ (USCIS) denial of Peters’ application for adjustment of status. Three


        *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
days after the district court entered judgment, USCIS issued a Notice to Appear

commencing removal proceedings. Because the commencement of removal

proceedings forecloses any plausible relief on Peters’ APA claim, we dismiss this

appeal as moot.

      Under Cabaccang v. U.S. Citizenship and Immigration Services, 627 F.3d
1313, 1315–17 (9th Cir. 2010), a district court loses subject-matter jurisdiction of

an APA claim challenging USCIS’s denial of an application for adjustment of

status once removal proceedings have begun and the same relief may be pursued

before the immigration court. Peters concedes that if we were to find error in the

district court’s resolution of the claim, the district court could not enter a judgment

for Peters on remand. And even assuming we could remand directly to USCIS,

such a remand would be “futile at this point” because now “the immigration judge

has exclusive jurisdiction over [Peters’] adjustment of status application[.]” Ibarra

v. Swacina, 628 F.3d 1269, 1270 (11th Cir. 2010).

      As for her challenge to the decision of USCIS, the commencement of

removal proceedings has left Peters without a “legally cognizable interest in the

outcome,” Powell v. McCormack, 395 U.S. 486, 496–97 (1969), and reduced her

appeal of the agency’s resolution to an abstract exercise. “It has been long settled

that a federal court has no authority to give opinions upon moot questions or

abstract propositions, or to declare principles or rules of law which cannot affect
the matter in issue in the case before it.” Church of Scientology v. United States,

506 U.S. 9, 12 (1992) (citation and internal quotation marks omitted). When “an

event occurs while a case is pending on appeal that makes it impossible for the

court to grant any effectual relief[,] . . . the appeal must be dismissed.” Id. (internal

quotation marks omitted).

      The appeal is DISMISSED as moot.